On February 7, 1995, prior to the hearing in this matter before the Full Commission, plaintiff filed a Motion for a New Hearing based upon newly discovered evidence.  Three pages of Moses Cone Emergency Room records were submitted as newly discovered evidence at the hearing before the Full Commission.  During the preparation of plaintiff's appeal to the Full Commission, plaintiff's attorney determined that the plaintiff had not been provided a complete copy of plaintiff's medical records from Moses Cone Hospital pursuant to plaintiff's subpoena requesting a complete copy of all records.  Plaintiff's attorney discovered that the reverse side of three pages of records were not copied and forwarded to the parties.  Plaintiff, therefore, contends that the deputy commissioner did not have complete medical records from Moses Cone Hospital from which to base her ruling and that the outcome of the case is likely to have been different if the missing records could have been considered. Plaintiff has shown good cause to reopen the record for receipt of the newly discovered evidence.
IT IS THEREFORE ORDERED that the newly discovered evidence consisting of the three pages of medical records from Moses Cone Hospital is accepted as a part of the evidence of record herein. Defendants have stipulated to the admission of said evidence as part of the record herein.
In the discretion of the Full Commission, IT IS ALSO ORDERED that plaintiff's motion for a NEW TRIAL is DENIED.
IT IS ALSO ORDERED that this matter is REMANDED to Deputy Commissioner Morgan S. Chapman for reconsideration of her Opinion and Award based upon the newly discovered evidence.  Any decision concerning the taking of additional deposition testimony is left within the discretion of said deputy commissioner.
IT IS FURTHER ORDERED that any appeal from the decision of said deputy commissioner after reconsideration shall be the same as that of any other Opinion and Award or Order of a deputy commissioner.
This the ____ day of August, 1995.
                                  S/ ____________________________ BERNADINE S. BALLANCE COMMISSIONER
CONCURRING:
S/ ____________________________ COY M. VANCE COMMISSIONER
S/ ____________________________ GREGORY WILLIS DEPUTY COMMISSIONER
BSB:md